
	
		I
		112th CONGRESS
		1st Session
		H. R. 3332
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mr. Dold (for himself
			 and Mr. Quigley) introduced the
			 following bill; which was referred to the Committee on the Budget, and in addition
			 to the Committee on Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To require each agency to prepare and make public
		  quarterly and annual consolidated financial statements using the fair-value
		  accrual accounting method, to require the Congressional Budget Office to use
		  current-year spending as the baseline for estimating future mandatory and
		  discretionary changes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Truth in Government Accounting Act of
			 2011.
		2.Financial
			 statements
			(a)In
			 generalWith respect to a
			 fiscal year, the head of each agency shall prepare and submit to the
			 Comptroller General a quarterly consolidated financial statement for each of
			 the first three quarters of such fiscal year and an annual consolidated
			 financial statement for such fiscal year as a whole for such agency based on
			 the fair-value accrual accounting method. Such statement shall include for such
			 agency—
				(1)all future certain
			 liabilities, including all contingent liabilities that can be reasonably
			 estimated;
				(2)all liabilities
			 that may require future taxes for present liabilities; and
				(3)other expenditures
			 and liabilities.
				(b)Submission
			 deadlines
				(1)Quarterly
			 financial statementsEach quarterly financial statement required
			 by subsection (a) shall be submitted not later than 90 days after the end of
			 the fiscal quarter.
				(2)Annual financial
			 statementsEach annual financial statement required by subsection
			 (a) shall be submitted not later than 180 days after the end of the fiscal
			 year.
				(c)Generally
			 accepted accounting principles and footnote disclosuresEach statement described under subsection
			 (a) shall be prepared in accordance with generally accepted accounting
			 principles applied on a consistent basis and include footnote
			 disclosures.
			(d)Web
			 siteNot later than 10 days
			 after the submission of any financial statements to the Comptroller General
			 under subsection (a), the Comptroller General shall publish all such statements
			 on a single, searchable, downloadable, up-to-date Web site accessible by the
			 public, that allows a user to search accounts and associated activities by an
			 agency and by each office, bureau, and activity of an agency.
			(e)Agency
			 definedIn this section, the
			 term agency has the meaning given that term in section 101 of
			 title 31, United States Code.
			(f)Auditing of
			 financial statementsSubchapter II of chapter 7 of title 31,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					721.Audit of agency
				consolidated financial statements
						(a)In
				generalEach year, the
				Comptroller General shall, in accordance with generally accepted auditing
				standards, audit the consolidated financial statements prepared by each agency
				for each fiscal year under section 2(a) of the
				Truth in Government Accounting Act of
				2011.
						(b)Records and
				propertyTo carry out this section, the head of each agency shall
				provide the Comptroller General with all records and property of or used by
				each such agency in the preparation of the consolidated financial statements
				under section 2(a) of the Truth in Government
				Accounting Act of 2011 that the Comptroller General determines to
				be statistically meaningful. The Comptroller General shall give the head of
				each agency a current list of officers and employees to whom, with proper
				identification, records and property may be made available, and who may make
				notes or copies necessary to carry out the audit. The head of each agency shall
				provide the Comptroller General with suitable facilities to carry out the
				audit.
						.
			3.Preparation of
			 the budget
			(a)The
			 PresidentSection 1105(a) of
			 title 31, United States Code, is amended—
				(1)by redesignating
			 the second paragraph (37) as paragraph (39); and
				(2)by adding at the
			 end the following new paragraph:
					
						(40)A summary of how the use of accrual
				accounting procedures would affect the estimated expenditures, appropriations,
				and receipts of the Government in the fiscal year for which the budget is
				submitted.
						.
				(b)Office of
			 Management and BudgetThe
			 Director of the Office of Management and Budget shall prepare all of the
			 budgets submitted to the President according to both accrual accounting
			 procedures and the cash basis accounting method.
			4.Zero-baseline
			 budgeting
			(a)Changes in the
			 baseline(1)Section 257(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended—
					(A)in the second sentence of paragraph
			 (1), by striking everything that follows current year, and
			 inserting excluding resources designated as an emergency requirement and
			 any resources provided in supplemental appropriation laws.;
					(B)by striking paragraphs (2), (3), (4),
			 and (5);
					(C)by redesignating paragraph (6) as
			 paragraph (2); and
					(D)by inserting after paragraph (2) the
			 following new paragraph:
						
							(3)No adjustment
				for inflationNo adjustment shall be made for inflation or for
				any other
				factor.
							.
					(2)Section 257(b) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended by adding at the end the
			 following new paragraph:
					
						(4)No adjustment
				for inflationNo adjustment
				shall be made for inflation or for any other factor for any direct spending
				program.
						.
				(b)ExtensionThe
			 second sentence of section 275(b) of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 is amended by inserting other than subsections (a)
			 through (d) of section 257 after title.
			5.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect on October 1, 2012.
		
